DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 2005/0058824). The rejection set forth in paragraphs 5-9 of the Office Action mailed on 1/7/2022 is incorporated herein by reference.
Regarding claims 2-3, “compressed” pneumatoceles are defined in the instant specification as “flattened” cells (see ¶212). It is noted that the cells in the higher expansion layer of Fujimoto are have an aspect ratio of from 1 to 4 (¶32-34), which means embodiments of the high expansion layer of Fujimoto contain compressed cells. Additionally, see Figure 3-4 of Fujimoto. The thickness of the portion of the higher expansion layer having cells with an aspect ratio of 1 to 4 (making them flattened, which meets “compressed”) is from 0.3 to 10 mm, or 300 to 10000 microns. The skin layer (which has a porosity) has a thickness of from 0.05 to 0.7 mm (50 to 700 microns), and the lower expansion layer has a thickness of from 0.05 to 0.7 mm (50 to 700 microns). The portion of the high expansion layer having cells with the aspect ratio of 1 to 4 is the portion nearer to the lower expansion layer and therefore nearer to the surface. This means that compressed pneumatoceles are present in a region extending 400 microns to 11,400 microns from a top surface of the article. This meets instant claims 2-3. 
Additionally, the compressed cells would be within the entire region of the high expansion layer. When “the surface” referred to in claims 1-3 is the surface shown below with “no protrusion,” compress pneumatoceles will be present throughout the entire cross section (from left to right), meaning compressed pneumatoceles are present throughout the “surface region” (the section starting at “no protrusion” to the left side of the article), including 500 microns from that surface and more than 500 microns from that surface. This meets claims 2-3. 

Claims 1, 5, and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (4,877,814). 
Ito teaches a process of producing a foam formed of a base compound consisting of polyethylene or a copolymer of polyethylene (abstract) and provides an example where a foam is placed in a mold having dimensions of 95 mm x 1100 mm x 2100 mm, which is 9.5 cm by 110 cm by 210 cm. Ito specifically teaches formation of an intermediate foam product which has closed cells (col. 10, ln. 58-65).  The second intermediate product has closed cells as expressly stated in column 9, lines 1-7. This product has pneumatoceles. In Example 1, the secondary product, which has closed cells, has dimensions of 9.5 cm by 110 cm by 210 cm. A sphere having a diameter of 2 cm, or a plurality of 2 cm spheres (such as 2 or 3) will fit within the secondary intermediate foam product of Ito without producing from any surface thereof. Ito teaches that the cells are uniform throughout the product, meaning pneumatoceles will necessarily be present throughout the entirety of the foam product, including the secondary intermediate product. Ito expressly states that the heating, which forms the secondary intermediate product, makes it possible to heat the base compound all the way to the center, which helps the diameters of the cells throughout the product (meaning cells are present throughout the product) to be uniform. See column 9, lines 28-32. 
Ito teaches talc may be added (col. 8, ln. 22). Talc is a filler and/or a nucleating agent. The articles prior to being compressed in the thickness direction had a dimension of 95x1100x2100 mm (col. 10, ln 62). This gives a volume of 210450 cm3, which meets claims 5 and 8.  
A foam having dimensions of 95x1100x2100 mm (col. 10, ln 62), which is 9.5 x 110 x 210 cm would also fit a sphere having a diameter of 20 cm without the sphere protruding from a surface thereof (meeting instant claim 11) or two spheres each having a diameter of 20 cm without the spheres protruding from the surface (therefore meeting claim 12), when the spheres are placed side-by-side along a longer dimension, and do not protrude from the side surfaces. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 2005/0058824). The rejection set forth in paragraphs 14-23 of the Office Action mailed on 1/7/2022 is incorporated herein by reference.


Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (4,877,814). 
With regards to instant claims 6-7, the instantly claimed foam only differs from the prior art foam in that the instantly claimed foam has been scaled up and/or has different relative dimensions. As set forth in MPEP 2144.04, IV, scaling up (such as in size) of a previously known material is not sufficient to establish patentability. Additionally, it would have been obvious to one of ordinary skill in the art to produce a foam with a smaller volume, such as those required in claims 6-7, in the invention of Ito depending on the desired end use of the product. For example, it would have been obvious to one of ordinary skill in the art to produce a foam with a smaller volume, such as those required in instant claims 6-7, in the invention of Ito, should properties such as decreased cushioning or decreased insulation be desired. It would have been obvious to create a smaller secondary intermediate product, which contains closed cells throughout, in order to produce a smaller final product. This reads on claims 6-7.
With regards to claim 4, it would be obvious to provide a thickness gradient depending on the desired shape of the article. For example, a shaped foam of any size and thicknesses, including an article which is thinner in a middle portion, such as 1.8 mm thick, and would not fit as sphere of 2 cm in said middle portion, while having edge portions of more than 20 cm or more than 40 cm which would fit a sphere having a diameter of 20 cm or two spheres each having a diameter of 20 cm, respectively, without said spheres protruding from the surface, depending on the desired shape of the foamed article. This meets instant claim 4.  The shape of the secondary intermediate product of Ito will determine the shape the of final product. The secondary intermediate product of Ito has closed cells. 


Response to Arguments
Applicant’s arguments with respect to the Statutory Double Patenting rejection have been fully considered and are persuasive in light of the amendments made to the copending application.  The Statutory Double Patenting rejection of claims 1-18 has been withdrawn. 
Applicant’s arguments filed 4/7/2022 with regards to Ito (4,877,814) are persuasive. The previous rejection of the claims over Ito have been withdrawn. However, a new grounds of rejection/new position using the same reference is described above. 
Applicant's arguments filed 4/7/2022 with regards to the rejections of the claims over Fujimoto (US 2005/0058824) have been fully considered but they are not persuasive. 
The basis of Applicant’s argument relies on the interpretation of “without protruding from a surface of the article.” Applicant states that “Fujimoto teaches a polymer foam article having a box shape with dimensions of 290 mm by 370 mm by 45 mm in height and a maximum thickness of 3.95 mm,” and further argues that “A sphere having a diameter of 2 cm or larger cannot with within an article having a maximum thickness of 3.95 mm without the sphere protruding from a surface of the article,” as stated on page 3, second to last full paragraphs of the Remarks filed on 4/7/2022. This is incorrect. The claims recites “wherein a sphere having a diameter between 2 cm and 1000 cm would fit within the article in at least one location without protruding from a surface of the article.” The claims are given their broadest reasonable interpretation consistent with the specification.
The important feature upon which the rejection above relies is the recitation of a surface. An article in the shape of, for example, a foamed box, has three surfaces, the surface along the length, the surface along the width, and the surface along the height. 
Applicant’s argument appears to rely on a recitation that the sphere would fit within at least one location without protruding from any surface of the article. However, as noted above, this is not what is claimed. Applicants are interpreting the claim in narrower manner than what is actually recited. What the claims actually recite is that a sphere having a diameter of 2 to 1000 cm does not protrude from a surface, not that a sphere with the recited diameter cannot fit within the article without protruding form a surface. Thus, as long as a sphere does not protrude from “a” surface (for example, a surface perpendicular to the length), then the claimed limitation is met.
Consider the following drawings. The first drawing is what it appears Applicants intend to be reciting (but is actually narrower that what is claimed):


    PNG
    media_image1.png
    231
    420
    media_image1.png
    Greyscale



The figure above shows a sphere not protruding from any surface. This is not what is claimed. The claims recite that the sphere not protrude from a surface, which is shown below: 


    PNG
    media_image2.png
    326
    748
    media_image2.png
    Greyscale

The figure above is disclosed in Fujimoto, and it meets the claims as they are currently written. Furthermore, the following also meets the instant claims:



    PNG
    media_image3.png
    221
    448
    media_image3.png
    Greyscale

The position of where the 2 cm sphere is placed will also affect whether the sphere protrudes. The claims do not recite that the sphere be placed in the center portion of the article. A 2 cm sphere can be positioned within a foamed box as described in Fujimoto without protruding from the top surface (having a large majority of the surface protruding only from the bottom), which again, still meets the instant claims. 
Thus, Applicant’s arguments that a 2 cm sphere will protrude from a surface of Fujimoto does not negate the fact that the same sphere will not protrude from a different surface, which meets the claims. 
Applicant argues that ‘Applicant’s “definition” of “pneumatoceles throughout the entirety of the article” includes pneumatoceles at the surface or on the surface of the article,’ and alleges that this is “not disclosed by Fujimoto,” as stated on page 4 of the Remarks filed on 4/7/2022.
This is not persuasive.
The section cited to by Applicants as an alleged definition is actually just an embodiment described in the specification. What the paragraphs states is that in embodiments there is evidence of pneumatoceles on the surface. This is not a definition that “pneumatoceles throughout the entirety of the article” requires pneumatoceles at the surface of the article or on the surface of the article. This is narrow that what is cited in the instantly claims. The term “pneumatoceles throughout the entirety of the article” is given its broadest reasonable interpretation consistent with the specification. The specification does not redefine “pneumatoceles throughout the entirety of the article” as requiring pneumatoceles at or on the surface. The specification describes a specific embodiment in which pneumatoceles may be present at or on the surface, but this does not amount to a definition of “pneumatoceles throughout the entirety of the article” requiring the presence of cells at or on the surface as suggested by Applicants. On the contrary, as long as cells are present throughout the entirety of a foamed article, which is the case in Fujimoto, the claim limitations are met. Fujimoto states that cells are present in the lower expansion layer, a higher-expansion layer, and the surface of the article. This means that cells (which are pneumatoceles) are present throughout the entirety of the article. All three layers have a porosity, which mean cells (which are closed cells and correspond to the instantly claimed “pneumatoceles”) are present throughout the entirety of the article. Again, the citation of the specification referred to by Applicants does not require pneumatoceles at or on the surface. The citation discusses a preferred embodiment to which the claims are not limited. The fact that the citation provided by Applicants is not a definition is further evidenced by the terms which are actually defined in paragraphs 106-118 of in the instant specification, which expressly define terms of the instant specification. No express definition is ever provided for “pneumatoceles throughout the entirety of the article.” 
The Declaration is not persuasive because again, the citation of the specification referred to by Applicants (paragraph 209) does not require pneumatoceles at or on the surface. The citation discusses a specific embodiment to which the claims are not limited. The Declaration does not provide persuasive evidence that the foamed articles of Fujimoto, which have porosity in each layer and therefore contain closed cells (which are pneumatoceles) throughout the entirety of the article, does not contain “pneumatoceles throughout the entirety of the article.” The term is given its broadest reasonable interpretation which is consistent with the instant specification. The specification does not define “pneumatoceles throughout the entirety of the article” as requiring pneumatoceles at or on the surface. If Applicants wish to limit the claims to require that pneumatoceles be at or on the surface of the article, this must be articulated in the claims. The reference to a preferred embodiment is not a definition. Each of the embodiments and/or Figures referred to in the Declaration and Remarks are specific embodiments from the instant specification, and the claims are not limited to these specific embodiments. What the claims recite is broader than what is discussed by the Applicants and discussed in the Declaration. The claims do not recite or require pneumatoceles at or on the surface. 
Applicant argues that “While Fujimoto may suggest the desirability of forming” an article having a thickness of 0.31 to 8.14 cm, in faced Fujimoto fails to demonstrate that are article having 2 cm thickness could made using the methodology.”
This is not persuasive.
Fujimoto expressly and unambiguously discloses the thicknesses of articles to be produced, including those discussed in paragraph 15 of the Office action mailed on 1/7/2022. One of ordinary skill in the art would readily be able to adjust the thickness of a foam, and given the disclosures of Fujimoto, would be able to adjust the thicknesses of the instant claims. Methods of producing desired thickness of foams are known throughout the art. The fact that Fujimoto uses the term “desirably” does not mean that one of one of ordinary skill in the art would be unable to produce the expressly disclosed thickness. The term “desirably” as used in the reference is synonymous with “preferable.” The term does not indicate a “desire” and somehow a lack of ability to produce the disclose the thickness. The reference discloses particularly thicknesses, and provides a method to produce the foams disclosed therein. 
Additionally, there is no requirement for Fujimoto to contain a specific teaching about “mold expansion ratio” as discussed on page 9 of the Remarks filed on 4/7/2022. The expansion ratios referred to by Applicants are for specific and preferred embodiments to which Fujimoto is not limited. Preferred embodiments such as examples are not controlling. On the contrary, as stated in MPEP 2123, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. Fujimoto does not state that the foamed articles are limited to the expansion ratio used in the calculations provided by Applicants. In fact, contrary to the assertion that the expansion ratio of Fujimoto is only 2X, ¶29 of the applied reference expressly states that the expansion ratio is preferably 3 or more, even more desirably (which is a synonym in this case for “preferably”) of 4 or more. Furthermore, as stated in MPEP 2121.02, “a reference is presumed operable until applicant provides facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Therefore, applicant must provide evidence showing that a process for making was not known at the time of the invention.”  Fujimoto teaches a method of producing a foam, the foams of which have a preferred thickness ranging from 0.31 to 8.14 cm. The Applicants have provided no factually supported objective evidence demonstrating that a foamed article having the overall thickness (which is the combined thicknesses of each layer disclosed therein) cannot be produced in Fujimoto. Therefore, Applicant’s argument is not persuasive. 
With regards to the “technical benefits” argued on pages 10-12 of the Remarks, “technical benefits” do not amount to unexpected results. In order to demonstrate unexpected results, Applicants must meet each requirement of MPEP 716.02. The arguments do not discuss how the “technical benefits” meet these requirements, and thus the “technical benefits” do not equate or amount to unexpected results. Furthermore, the features being argued by Applicants are not recited in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (particularly shapes of articles) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The shapes of the articles of Fujimoto are not excluded from the instant claims, and changes in both size and shape of articles is obvious. See MPEP 2144.04, IV, A and B. 
Use of a mold to produce a foamed article is not excluded from the claims. The claims are to a product, which does not even have a recited shape (or size in independent claim 1). 
Applicants arguments with regards to Ito are moot in view of the new position presented above. While products in Ito have open-cells, the secondary intermediate product anticipates at least claims 1, 5, and 8-16. The secondary intermediate product, which has uniform closed cells throughout, is formed in a complete, separate step before rupturing to form open cells. The secondary intermediate product meets the instant claims. 
For the reasons provided above, Applicant’s arguments filed on 4/7/2022 are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766